DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 & 4-7 were previously pending in this application.  The amendment filed 14 June 2022 has been entered and the following has occurred: Claims 1-2 & 4-7 have been cancelled.  Claims 8-24 have been added.
Claims 8-24 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.

Claim Objections
Claim 24 is objected to because of the following informalities:
Regarding Claim 24, the limitation “able to analysis an event which occurs…” is recited instead of “able to analyze an event which occurs”
Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category such as a machine (claims 8-23) and an article of manufacture (claim 24) which recite steps of:
records information regarding a test that is performed based on test order information including imaging,
records information regarding an event which occurs in each test and deviates from an operation determined in advance; and
analyzed information regarding the event recorded by the recording device
wherein additional recording is initiated by the occurrence of the event,
the event including at least one of a change of an order content of the issued test order information, correction of patient information and/or patient attribute information, imaging which exceeds an imaging time determined in advance, re-imaging, imaging error due to imaging defect, image adjustment, image re-output, shift to a screen other than a screen which is determined in advance, and adjustment of the test device; and
output an analysis report of the event for at least one of each imaging room, each test device, each technician, and each imaging site.
These steps of recording information regarding a test performed, recording test times, recording imaging times, and recording information regarding an event, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the recording information or times language, recording in the context of this claim encompasses a mental process of the user mentally noting information or when a test takes place.  Similarly, the limitation of recording information regarding an event which occurs and deviates from an operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, such as mentally noting when an adverse event occurs, but for the recitation of generic computer components.  For example, but for additional recording being initiated by the occurrence of the event and/or test order information being input from of a user and/or imaging event error, in the context of this claim encompasses a mental process of the user mentally noting information of when an event that deviates from the norm of the workflow process occurs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, the limitations represent Methods of Organizing Human Activity.  MPEP 2106.04(a)(2)(II) describes methods of organizing human activity as including managing personal behavior or relationships or interactions between people, including but not specifically limited to social activities, ad following rules or instructions. In the instant set of Claims, limitations relating to communications, interactions, and decisions made between a healthcare provider and patient are effectively being managed.  That is, the typical interaction between the healthcare provider and the patient in a medical operation setting is effectively being managed by the interaction of the instantly claimed system.  For instance, the determinations and typical workflow of an operation are effectively being managed by the back-end output of the reporting of adverse events or errors that occur during the operation.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 9-15 & 17-23, reciting particular aspects of how recording values, events, identification information, and test times may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of various recording devices, test devices, order issuing devices, a hardware processor, an analysis processing device, a non-transitory computer readable medium, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0018], [0016], [0015], [0008]-[0009], [0028], [0079], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of recording information regarding a test and recording information/performing additional recording during the occurrence of an event that deviates from the an operation determined in advance, amounts to mere data gathering, recitation of recording specific information regarding an event relating to deviation from an operation determined an advance, initiating recording by occurrence of an event such as in a data stream or imaging data in response to certain conditions being met, generating an analysis result report of the event amounts to selecting a particular data source or type of data to be manipulated, recitation of outputting/display the analysis result report amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of applying the system specifically to clinical/medical operation settings, adverse event/error analysis, workflow analysis, order/report issuing, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9-15 & 17-23, which generally recite limitations relating to utilizing a generic computer system for recording, analyzing, and/or displaying results of errors that occur during an operation, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 9-15 & 17-23, which recite limitations relating to data that is gathered within a data stream and thereby used for analysis of the adverse event or error that occurred, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 9-15 & 17-23, reciting limitations relating to the specific features/aspects of the analysis that are generated in the report and outputting/displaying said report, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 9-15 & 17-23, reciting limitations relating to implementing the system in a medical/clinical operation setting, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as recording and storing information, inputting test order information from one of a user or the order issuing device, presumably over a network receiving an event ID that identifies the event and information surrounding the event, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining when an event deviates from an operation determined in advance, analyzing an error and generating a report based on the analysis/results performed, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); recording information regarding a test performed, recording test times, recording imaging times, and performing additional recording in response to the occurrence of an event that deviates from the norm of the predetermined workflow process, maintaining electronic reports of adverse events or errors that occur during medical/clinical operation settings, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing information regarding a test performed, storing information regarding an event, storing computerized instructions for performing the limitations recited, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9-15 & 17-23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such claims 9-15 & 17-23, reciting limitations such as recording data streams, presumably over a network, and/or generating a report that is then outputted to a user, which under broadest reasonable interpretation, could include transmission over network structure, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 9-15 & 17-23, which recites determining the event that deviates from the operation including at least a number of occurrence or a working time, initiating recording upon determining that an event has occurred, generating an analysis report with specific aspects such as an imaging error rate, number of imaging errors, etc., e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 9-15 & 17-23, reciting recording and storing information associated with an operation, or generating/updating a database that contains varying analysis result reports maintained over time, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 9-15 & 17-23, which recite the storing of information regarding an event, storing varying features and aspects of an analysis result report, storing computerized instructions for performing the limitations recited, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.





















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz (U.S. Patent Publication No. 2015/0209114) in view of Grantcharov et al. (U.S. Patent Publication No. 2018/0122506)

Claim 8 –
Regarding Claim 8, Burkholz discloses an analysis processing system, comprising:
a recording device recording information regarding a test that is performed based on test order information including imaging (See Burkholz Par [0019]-[0020] which discloses a point-of-care testing device that is used for receiving one or more samples for purposes of testing; According to applicant’s specification and under broadest reasonable interpretation, an order issuing device comprises a device that records the test time from start of the test to end of the test based on each piece of test order information which was issued; See Burkholz Par [0007] which discloses the recording device in a test system recording information; See Burkholz Par [0037] which discloses recording information relating to medication, fluid delivery, specimen or sample collection, etc.), 
the recording device comprising a hardware processor which records information regarding an event which occurs in each test and deviates from an operation determined in advance (See Burkholz Par [0007] which discloses the recording device in a test system recording information; See Burkholz Par [0049] which discloses the devices and/or circuitry of the recording device infrastructure being controlled by one or more controllers such as microprocessors; See Burkholz Par [0058] which discloses each image being embedded with a time stamp;  See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure); and
an analysis processing device which analyzes information regarding the event recorded by the recording device (See Burkholz Par [0037] which discloses recording information relating to medication, fluid delivery, specimen or sample collection, etc.; See Burkholz Par [0007] which discloses recording a test time; See Burkholz Par [0058] which discloses each image from a study being embedded with a time stamp; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end; See Burkholz Par [0011] which discloses the use of the system and method for establishing a reliable test specimen; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end), wherein 
additional recording by the recording device is initiated by occurrence of the event (See Burkholz Par [0009] which discloses recording or documenting that a fluid sample was obtained or under what conditions the sample was obtained; See Burkholz Par [0011] which discloses the use of the system and method for establishing a reliable test specimen; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored/recorded via imaging from start to end, including the occurrence of an event), 
the event including at least one of change of an order content of the issued test order information, correction of patient information or patient attribute information, imaging which exceeds an imaging time determined in advance, re-imaging, imaging error due to imaging defect, image adjustment, image re-output, shift to a screen other than a screen which is determined in advance, and adjustment of the test device (Due to the wording of this Claim, only one of the “events” has to be disclosed by a reference to read on the above limitation; See Burkholz Par [0060] which discloses a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”; See Burkholz Par [0065] which provides maintenance alerts such as when a predetermined indwell time limit has been reached, thus disclosing the functionality of determining when a time exceeds a certain threshold as presented in this limitation, but for imaging purposes specifically; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present; Therefore the event which deviates from the operation would be an adjustment to the workflow of the test device); and
wherein the analysis processing device outputs an analysis result report of the event for at least one of each imaging room, each test device, each technician and each imaging site (The limitation recites “outputs an analysis result report of the event for at least one of each…” which is not indefinite, but is broad considering this could, under broadest reasonable interpretation, include a report to be sent to each of the entities listed OR a report wherein each of the listed entities has been identified therein;  therefore, See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure; See Burkholz Par [0023] which discloses the system processing at least one of the series of images to identify and extract information about the sampling or test device; See Burkholz Par [0068] which discloses the system monitoring injection sites to verify the injection correctly occurring, and information, including the time and data of the injection and name of the technician, being recorded and transmitted to an external system, such as a patient data system and this information being analyzed for billing purposes;  Further, Burkholz Par [0014] discloses a data reporting accessory for providing data to a user, however Burkholz does not seem to explicitly disclose outputting a “report” per se to each of the imaging room, test device, technician, and/or imaging site).
It is not explicitly taught in Burkholz that the analysis processing device also further analyzed information associated with the event recorded by the recording device.  That is, Burkholz identifies information and presents the data from certain events and outputs a report, but does not necessarily express analyzing the information identified therein

Grantcharov Par [0076] & Par [0165] disclose a medium which provides comprehensive data collection of details of patient care in one or more settings to specifically analyze errors, adverse events and/or adverse outcomes, provide information/values concerning individual and/or team performance, demonstrated performance deficiencies, using error rates, number of adverse events, and individual/team/technology performance parameters.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz to further include the analysis processing device further analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz with the limitations disclosed in Grantcharov, because analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov, allows for creation of identification of errors and solutions aimed at improvement in performance, efficiency and safety processing in a clinical environment (See Grantcharov Par [0076]).

Claim 9 –
Regarding Claim 9, Burkholz and Grantcharov disclose the system according to Claim 8 in its entirety.  Burkholz further discloses a system, wherein:
the analysis processing device outputs the analysis result report regarding the imaging error due to imaging defect for each imaging site (Burkholz Par [0060] discloses recording a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”; See Burkholz Par [0065] which provides maintenance alerts such as when a predetermined indwell time limit has been reached, thus disclosing the functionality of determining when a time exceeds a certain threshold as presented in this limitation, but for imaging purposes specifically; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present; See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure).

Claim 10 –
Regarding Claim 10, Burkholz and Grantcharov disclose the system according to Claim 9 in its entirety.  Burkholz further discloses a system, wherein:
the analysis processing device outputs the number of imaging error due to imaging defect for each imaging site (While not indefinite, the limitation reciting “…outputs the number of imaging error” under broadest reasonable interpretation, includes outputting an identification number for an error that has been identified OR outputting the number of errors present in the imaging session, therefore See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure which, when the anomalies are listed therein, is understood to read on providing or outputting the number of anomalies/errors present as required by this limitation).

Claim 11 –
Regarding Claim 11, Burkholz and Grantcharov disclose the system according to Claim 9 in its entirety.  Grantcharov further discloses a system, wherein:
the analysis processing device outputs an imaging error rate due to imaging defect for each imaging site (While not “imaging error rate” per se, See Grantcharov Par [0164]-[0165] & [0250]-[0252] & [0255] which specifically discloses collecting an error or event rate from data that is analyzed such that the analyzed data and results can be displayed on an interface for viewing purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Burkholz and Grantcharov to further include the analysis processing device outputs an imaging error rate due to imaging defect for each imaging site, as disclosed in Grantcharov, because this allows for retrospective analysis of data in terms of performance, efficiency, and safety measures (See Grantcharov Par [0164]-[0165] & [0250]-[0252] &[0255]).



Claim 12 –
Regarding Claim 12, Burkholz and Grantcharov disclose the system according to Claim 8 in its entirety.  Burkholz further discloses a system, wherein:
the analysis processing device outputs the analysis result report regarding the imaging time for each imaging site (While not indefinite, the limitation reciting “…outputs the number of imaging error” under broadest reasonable interpretation, includes outputting an identification number for an error that has been identified OR outputting the number of errors present in the imaging session, therefore See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure which, when the anomalies are listed therein, is understood to read on providing or outputting the number of anomalies/errors present as required by this limitation; See Burkholz Par [0058] which discloses each image being embedded with a time stamp).

Claim 13 –
Regarding Claim 13, Burkholz and Grantcharov disclose the system according to Claim 8 in its entirety.  Burkholz further discloses a system, wherein:
the analysis processing device outputs the analysis result report for each day of the week or each time zone (While not indefinite, the limitation reciting “outputs the analysis result report for each day of the week or each time zone” under broadest reasonable interpretation, could include the system being able to simply provide reports on any day of the week OR generating reports for imaging tests that have occurred for certain day of the week or time zone, therefore see Burkholz Par [0008] which discloses documenting a date and time that a medical procedure was performed & see Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results).

Claim 14 –
Regarding Claim 14, Burkholz and Grantcharov disclose the system according to Claim 8 in its entirety.  Burkholz further discloses a system, wherein:
the analysis processing device analyzes the event which occur during the period of imaging by an imaging device or from an issuance of test order information by an order issuing device to end of the test (Burkholz Par [0060] discloses recording a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”; See Burkholz Par [0065] which provides maintenance alerts such as when a predetermined indwell time limit has been reached, thus disclosing the functionality of determining when a time exceeds a certain threshold as presented in this limitation, but for imaging purposes specifically; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present; See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure).
It is not explicitly taught in Burkholz that the analysis processing device also further analyzed information associated with the event recorded by the recording device.  That is, Burkholz identifies information and presents the data from certain events and outputs a report, but does not necessarily express analyzing the information identified therein

Grantcharov Par [0076] & Par [0165] disclose a medium which provides comprehensive data collection of details of patient care in one or more settings to specifically analyze errors, adverse events and/or adverse outcomes, provide information/values concerning individual and/or team performance, demonstrated performance deficiencies, using error rates, number of adverse events, and individual/team/technology performance parameters.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz to further include the analysis processing device further analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz with the limitations disclosed in Grantcharov, because analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov, allows for creation of identification of errors and solutions aimed at improvement in performance, efficiency and safety processing in a clinical environment (See Grantcharov Par [0076]).

Claim 15 –
Regarding Claim 15, Burkholz and Grantcharov disclose the system according to Claim 8 in its entirety.  Grantcharov further discloses a system, wherein:
the analysis processing device outputs the analysis result report regarding a reference value of the event (See Grantcharov Par [0229] & [0234] which discloses the black-box analytics utilizing a relational database or cross-referencing a dataset such that the system can analyze medical procedures to identify events and tagging every instance when types of errors may have occurred in the procedure, and therefore constitutes outputting a tagged reference value of the event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Burkholz and Grantcharov to further include outputting an analysis result report regarding a reference value of the adverse event, as disclosed in Grantcharov, because this allows for explanation of the reason for errors identified within a content stream (See Grantcharov Par [0229] & [0234]).
Claim 16 –
Regarding Claim 16, Burkholz and Grantcharov disclose an analysis processing device in a test system having:
a recording device recording information regarding an event including at least one of change of an order content of the issued test order information, correction of patient information or patient attribute information, imaging which exceeds an imaging time determined in advance, re-imaging, imaging error due to imaging defect, image adjustment, image re-output, shift to a screen other than a screen which is determined in advance, and adjustment of a test device (Due to the wording of this Claim, only one of the “events” has to be disclosed by a reference; See Burkholz Par [0060] which discloses a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”; See Burkholz Par [0065] which provides maintenance alerts such as when a predetermined indwell time limit has been reached, thus disclosing the functionality of determining when a time exceeds a certain threshold as presented in this limitation, but for imaging purposes specifically; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present; Therefore the event which deviates from the operation would be an adjustment to the workflow of the test device), 
the analysis processing device comprising a hardware processor which analyzes information regarding the event recorded by the recording device (See Burkholz Par [0007] which discloses the recording device in a test system recording information; See Burkholz Par [0049] which discloses the devices and/or circuitry of the recording device infrastructure being controlled by one or more controllers such as microprocessors; See Burkholz Par [0058] which discloses each image being embedded with a time stamp;  See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure); wherein
the hardware processor outputs an analysis result report of the event for at least one of each imaging room, each test device, each technician and each imaging site (The limitation recites “outputs an analysis result report of the event for at least one of each…” which is not indefinite, but is broad considering this could, under broadest reasonable interpretation, include a report to be sent to each of the entities listed OR a report wherein each of the listed entities has been identified therein;  therefore, See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure; See Burkholz Par [0023] which discloses the system processing at least one of the series of images to identify and extract information about the sampling or test device; See Burkholz Par [0068] which discloses the system monitoring injection sites to verify the injection correctly occurring, and information, including the time and data of the injection and name of the technician, being recorded and transmitted to an external system, such as a patient data system and this information being analyzed for billing purposes;  Further, Burkholz Par [0014] discloses a data reporting accessory for providing data to a user, however Burkholz does not seem to explicitly disclose outputting a “report” per se to each of the imaging room, test device, technician, and/or imaging site).
It is not explicitly taught in Burkholz that the analysis processing device also further analyzed information associated with the event recorded by the recording device.  That is, Burkholz identifies information and presents the data from certain events and outputs a report, but does not necessarily express analyzing the information identified therein

Grantcharov Par [0076] & Par [0165] disclose a medium which provides comprehensive data collection of details of patient care in one or more settings to specifically analyze errors, adverse events and/or adverse outcomes, provide information/values concerning individual and/or team performance, demonstrated performance deficiencies, using error rates, number of adverse events, and individual/team/technology performance parameters.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz to further include the analysis processing device further analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz with the limitations disclosed in Grantcharov, because analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov, allows for creation of identification of errors and solutions aimed at improvement in performance, efficiency and safety processing in a clinical environment (See Grantcharov Par [0076]).

Claim 17 –
Regarding Claim 17, Burkholz and Grantcharov disclose the device according to Claim 16 in its entirety.  Burkholz further discloses a system, wherein:
the hardware processor outputs the analysis result report regarding the imaging error due to imaging defect for each imaging site (Burkholz Par [0060] discloses recording a deviation from the operation including not being able to locate the identification tag via image capture functionality and thus presenting an “imaging error due to imaging defect” under broadest reasonable interpretation of “imaging defect”; See Burkholz Par [0065] which provides maintenance alerts such as when a predetermined indwell time limit has been reached, thus disclosing the functionality of determining when a time exceeds a certain threshold as presented in this limitation, but for imaging purposes specifically; See Burkholz Par [0081] which discloses each step of the sample acquisition and testing process being monitored via imaging from start to end and if the technician misses a step or the flow of the normal test procedure, providing instructions for correcting any mistakes present; See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure).

Claim 18 –
Regarding Claim 18, Burkholz and Grantcharov disclose the device according to Claim 17 in its entirety.  Burkholz further discloses a system, wherein:
the hardware processor outputs the number of imaging error due to imaging defect for each imaging site (While not indefinite, the limitation reciting “…outputs the number of imaging error” under broadest reasonable interpretation, includes outputting an identification number for an error that has been identified OR outputting the number of errors present in the imaging session, therefore See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure which, when the anomalies are listed therein, is understood to read on providing or outputting the number of anomalies/errors present as required by this limitation).

Claim 19 –
Regarding Claim 19, Burkholz and Grantcharov disclose the device according to Claim 17 in its entirety.  Burkholz further discloses a system, wherein:
the hardware processor outputs an imaging error rate due to imaging defect for each imaging site (While not “imaging error rate” per se, See Grantcharov Par [0164]-[0165] & [0250]-[0252] which specifically discloses collecting an error or event rate from data that is analyzed such that the analyzed data and results can be displayed on an interface for viewing purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Burkholz and Grantcharov to further include the analysis processing device outputs an imaging error rate due to imaging defect for each imaging site, as disclosed in Grantcharov, because this allows for retrospective analysis of data in terms of performance, efficiency, and safety measures (See Grantcharov Par [0164]-[0165] & [0250]-[0252] &[0255]).

Claim 20 – 
Regarding Claim 20, Burkholz and Grantcharov disclose the device according to Claim 16 in its entirety.  Burkholz further discloses a system, wherein:
the hardware processor outputs the analysis result report regarding the imaging time for each imaging site (While not indefinite, the limitation reciting “…outputs the number of imaging error” under broadest reasonable interpretation, includes outputting an identification number for an error that has been identified OR outputting the number of errors present in the imaging session, therefore See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure which, when the anomalies are listed therein, is understood to read on providing or outputting the number of anomalies/errors present as required by this limitation; See Burkholz Par [0058] which discloses each image being embedded with a time stamp).

Claim 21 –
Regarding Claim 21, Burkholz and Grantcharov disclose the device according to Claim 16 in its entirety.  Burkholz further discloses a system, wherein:
the hardware processor outputs the analysis result report for each day of the week or each time zone (While not indefinite, the limitation reciting “outputs the analysis result report for each day of the week or each time zone” under broadest reasonable interpretation, could include the system being able to simply provide reports on any day of the week OR generating reports for imaging tests that have occurred for certain day of the week or time zone, therefore see Burkholz Par [0008] which discloses documenting a date and time that a medical procedure was performed & see Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results).

Claim 23 –
Regarding Claim 23, Burkholz and Grantcharov disclose the device according to Claim 16 in its entirety.  Grantcharov further discloses a system, wherein:
the hardware processor outputs the analysis result report regarding a reference value of the event (See Grantcharov Par [0229] & [0234] which discloses the black-box analytics utilizing a relational database or cross-referencing a dataset such that the system can analyze medical procedures to identify events and tagging every instance when types of errors may have occurred in the procedure, and therefore constitutes outputting a tagged reference value of the event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Burkholz and Grantcharov to further include outputting an analysis result report regarding a reference value of the adverse event, as disclosed in Grantcharov, because this allows for explanation of the reason for errors identified within a content stream (See Grantcharov Par [0229] & [0234]).
Claim 24 – 
Regarding Claim 24, Burkholz and Grantcharov disclose a non-transitory computer readable storage medium storing a program performed in a computer used in a analysis processing system which is able to analyze an event which occurs in each test and deviates from an operation determined in advance, the program comprising a step of:
outputting an analysis result report regarding the event for at least one of each imaging room, each test device, each technician, and each imaging site (The limitation recites “outputs an analysis result report of the event for at least one of each…” which is not indefinite, but is broad considering this could, under broadest reasonable interpretation, include a report to be sent to each of the entities listed OR a report wherein each of the listed entities has been identified therein;  therefore, See Burkholz Par [0078] which discloses displaying relevant information in an interface, i.e. a report, about the patient and the test being performed such as reporting of results, time date as well as any anomalies to the ordered test procedure; See Burkholz Par [0023] which discloses the system processing at least one of the series of images to identify and extract information about the sampling or test device; See Burkholz Par [0068] which discloses the system monitoring injection sites to verify the injection correctly occurring, and information, including the time and data of the injection and name of the technician, being recorded and transmitted to an external system, such as a patient data system and this information being analyzed for billing purposes;  Further, Burkholz Par [0014] discloses a data reporting accessory for providing data to a user, however Burkholz does not seem to explicitly disclose outputting a “report” per se to each of the imaging room, test device, technician, and/or imaging site).
It is not explicitly taught in Burkholz that the analysis processing device also further analyzed information associated with the event recorded by the recording device.  That is, Burkholz identifies information and presents the data from certain events and outputs a report, but does not necessarily express analyzing the information identified therein

Grantcharov Par [0076] & Par [0165] disclose a medium which provides comprehensive data collection of details of patient care in one or more settings to specifically analyze errors, adverse events and/or adverse outcomes, provide information/values concerning individual and/or team performance, demonstrated performance deficiencies, using error rates, number of adverse events, and individual/team/technology performance parameters.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz to further include the analysis processing device further analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Burkholz with the limitations disclosed in Grantcharov, because analyzing the information associated with the adverse event recorded, as disclosed in Grantcharov, allows for creation of identification of errors and solutions aimed at improvement in performance, efficiency and safety processing in a clinical environment (See Grantcharov Par [0076]).












Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of previously pending Claims 1-2 & 4-7, Applicant states on pp. 6 of Arguments/Remarks that previous Claims 1-2 & 4-7 have been cancelled and the newly added Claims should be considered under 35 U.S.C. 101, therefore the previous rejections of Claims 1-2 & 4-7 should be withdrawn.  Examiner agrees with Applicant’s arguments.  However, the newly pending Claims 8-24 have been considered above and remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-2, & 4-7, Applicant states on pp. 6 of Arguments/Remarks that previous Claims 1-2 & 4-7 have been cancelled and the newly added Claims should be considered under 35 U.S.C. 103, therefore the previous rejections of Claims 1-2 & 4-7 should be withdrawn.  Examiner agrees with Applicant’s arguments.  However, the newly pending Claims 8-24 have been considered above and remain rejected under 35 U.S.C. 103 over Burkholz in view of Grantcharov.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hendrick, III (U.S. Patent No. 9875450) discloses a system for resource allocation reports such that one or more data points corresponding to an event or error occurrence is recorded/tagged in a data stream
Carricarte et al. (U.S. Patent No. 7983935) discloses a system for automatically producing encounter reports and updating patient summaries based on a medical encounter between said patient and a healthcare provider, as well as, specifically tagging events or mistakes during made during the medical encounter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/20/2022

/JONATHAN DURANT/Primary Examiner, Art Unit 3619